Citation Nr: 1427757	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2001, June 2004 to December 2005, and June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in February 2014, May 2013, and May 2011, when it was remanded for additional development.  

During a March 2014 VA examination, the VA examiner noted a deep, painful scar on the Veteran's left knee and lower leg and stated that it was, in part, the result of a in-service shrapnel fragmentation wound.  A claim for a deep, painful scar has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2008 statement, the Veteran reported that he was seriously injured in an ambush on October 23, 2006, and was hospitalized for several days in Balad Hospital.  He also reported being exposed to numerous improvised explosive device (IED) blasts during his service in Iraq.  (See, e.g., February 25, 2008, VA treatment record.)  His corrected DD 214 indicates that he received a Purple Heart during his last period of service.  In April 2009, he had a foreign body removed from his left knee that he asserts was shrapnel.  

There are no Balad Hospital records in the record.  As these records may describe knee injuries sustained in the October 2005 incident, they are pertinent to the instant claim and must be obtained (if possible) for the record.  The Board also notes that the Veteran was called to active duty from the National Guard for his last two periods of active service.  As the Army National Guard of Tennessee may have custody of pertinent records, particularly those related to his final period of active service, the AOJ must attempt to obtain these records.

Additionally, in February 2014, the Board remanded this claim for a VA knee examination.  The examiner was asked to list all current knee disabilities and opine, for each diagnosis, as to whether it was as least as likely or not (a 50% or higher degree of probability) causally related to service.  The examiner was asked to comment specifically on an April 2009 left knee procedure (foreign object removal).  However, the VA examiner's March 2014 report is internally inconsistent, unresponsive to the questions asked, and inadequate to render a decision at this time.  

With respect to the left knee, the examiner diagnosed status post shrapnel excision surgery, status post arthroscopy with partial meniscectomy, and open reduction internal fixation with tibial plateau buttress plate with medial lateral instability.  The examiner stated that the first two diagnoses were service connected, but attributed the left knee disability primarily to the third diagnosis (that the Veteran stated was the result of a postservice motor vehicle accident).  However, he also stated that the "service connected left knee injury has resulted in" increased pain, reduced range of motion, and loss of function.  

With respect to the right knee, the examiner diagnosed normal bone and medial lateral instability, but did not provide any analysis as to the etiology of the latter diagnosis.  

The AOJ notified the examiner that the Veteran was not service connected for either knee and requested clarification and a rationale for the opinions provided; the only response was "The bilateral knee disorders are LESS LIKELY THAN NOT TO BE SERVICE CONNECTED INJURIES."    

From the initial opinion, it is not clear whether the examiner intended to opine that the first two diagnoses should be service-connected, and, if so, to what extent do those diagnoses affect the Veteran's current left knee disability.  From the clarification, it is unclear why residuals of foreign object (alleged to be shrapnel) removal would not be related to the documented October 2006 IED blast.  Furthermore, there is no rationale provided regarding the right knee.  Remand is required for a new examination that provides a nexus opinion and rationale for each diagnosed knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to request and obtain outstanding service treatment records, to specifically include those from Balad Hospital and the Army National Guard of Tennessee.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit any such records in his possession directly to VA.

2.  Thereafter, the Veteran should be scheduled for a VA knee examination (by an examiner other than the one who examined him in March 2014).  It is imperative that the claims file be made available to the examiner for review.  All current left and right knee disorders diagnosed should be clearly set forth.  

For each right or left knee disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to service.  The examiner should specifically comment on the April 2009 left knee procedure, alleged to include shrapnel removal, and any residuals.

The examiner must explain the rationale (with reference to pertinent evidence) for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



